Case 2:19-cv-12625-NGE-APP ECF No. 14 filed 06/10/20             PageID.1058      Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


SOLOMON FINKLEY, #684654,

                     Petitioner,

                                                  CASE NO. 2:19-CV-12625
v.                                                HONORABLE NANCY G. EDMUNDS

THOMAS WINN,

                Respondent.
________________________________/

          OPINION AND ORDER GRANTING PETITIONER’S MOTION FOR
      NON-PREJUDICIAL DISMISSAL, DISMISSING THE PETITION FOR A WRIT
     OF HABEAS CORPUS, AND DENYING A CERTIFICATE OF APPEALABILITY

       This matter is before the Court on Petitioner’s motion for a non-prejudicial dismissal

of his pending habeas petition so that he can return to the state courts to exhaust additional

issues concerning the conduct of the prosecutor and the effectiveness of trial and appellate

counsel. The Court previously denied his motion to stay the proceedings. Given that

Petitioner seeks to exhaust additional issues in the state courts and given that he has

sufficient time to do so within the one-year statute of limitations applicable to federal

habeas actions, dismissal of the present habeas petition is appropriate.

       Accordingly, the Court GRANTS Petitioner’s motion for non-prejudicial dismissal and

DISMISSES WITHOUT PREJUDICE the petition for a writ of habeas corpus. Additionally,

the Court DENIES a certificate of appealability as reasonable jurists could not debate the

correctness of the Court's procedural ruling. See 28 U.S.C. § 2253(c); Fed. R. App. P.

22(b); Slack v. McDaniel, 529 U.S. 473, 484-85 (2000).

       This case is CLOSED. The Court does not retain jurisdiction over this matter.
Case 2:19-cv-12625-NGE-APP ECF No. 14 filed 06/10/20            PageID.1059     Page 2 of 2



Should Petitioner wish to seek federal habeas relief following the exhaustion of state court

remedies, he must file a new habeas petition in federal court within the time remaining on

the one-year period of limitations.

       IT IS SO ORDERED.



                                                 s/ Nancy G. Edmunds
                                                 NANCY G. EDMUNDS
                                                 UNITED STATES DISTRICT JUDGE

Dated: June 10, 2020



I hereby certify that a copy of the foregoing document was served upon counsel of record
on June 10, 2020, by electronic and/or ordinary mail.

                                                 s/ Lisa Bartlett
                                                 Case Manager




                                             2
